DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 22, 23, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueen (US 20110278150) in view of Dogru (US 8252072).
With respect to claim 1, Mulqueen teaches a system for treating biomass comprising at least one conduit (Figure 4:402), at least one biomass inlet (Figure 4:412), at least one biomass outlet (Figure 4:420), at least one gas inlet (Figure 4:418, 426) and at least one gas outlet (Figure 4:422).  A biomass transport unit (Figure 4:414) is used to move biomass in a longitudinal direction through the conduit from the biomass inlet to the biomass outlet.  Furthermore, the system is configured such that gas flows across the longitudinal direction of the conduit.  This is described in at least paragraphs [0045] and [0046].  At least paragraph [0043] teaches that the conduit is configured to tolerate a negative pressure of at least 0.1 bar, such that gas flows from the gas inlet to the gas outlet at a negative pressure (“Reactor 302 is maintained at a negative pressure by a blower 306 which is in communication therewith via a connector 308. The blower pulls atmospheric air into the chamber via control valve 310”).  Mulqueen, however, does not appear to teach that the gas flow from the gas inlet is angled so that the gas flow crosses the longitudinal biomass transport direction.
Dogru discloses a system for treating biomass comprising a conduit (Figure 1:1) having a biomass inlet (Figure 1:22), biomass outlet (Figure 1:9), more than one gas inlet (Figure 1:12) and at least one gas outlet (Figure 1:18).  A gas flow is developed between the gas inlets and outlets.  This gas flow is angled with respect to the longitudinal direction of the conduit, which causes the gas flow to cross the longitudinal biomass transport direction.  This is described in at least column 9, lines 11-37.  Claim 10 further teaches that the conduit is configured to tolerate a negative pressure of at least 0.1 bar.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Mulqueen gas inlets are angled to allow the gas flow to cross the longitudinal biomass transport direction.  Dogru shows how air intake nozzles 12 are may be provided at an angle to inject air at a plurality of locations.  Dogru teaches in at least column 10, lines 43-45 that this configuration “allows homogenous penetration of air” into the moving biomass “to achieve high uniform temperatures”.  

With respect to claim 2, Mulqueen and Dogru disclose the combination as described above.  Mulqueen teaches that the gas inlet/outlet is a steam inlet/outlet.

With respect to claim 3, Mulqueen and Dogru disclose the combination as described above.  Mulqueen teaches that a safety valve (Figure 4:418) is used to regulate the flow of gas through the conduit.

	With respect to claim 4, Mulqueen and Dogru disclose the combination as described above.    Mulqueen shows that the biomass transport direction is along the longitudinal direction of the conduit.

	With respect to claims 5 and 33, Mulqueen and Dogru disclose the combination as described above.  Mulqueen shows that the steam inlet and outlet are placed at opposite sides of the conduit, such that the steam flows across the longitudinal direction of the conduit.

With respect to claim 6, Mulqueen and Dogru disclose the combination as described above.  Mulqueen further shows that the conduit may have two gas inlets 412, 426 and two gas outlets 424, 428.

	With respect to claim 22, Mulqueen and Dogru disclose the combination as described above.  The Mulqueen transport unit is fully capable of being operated to retain biomass within the conduit between 5 minutes to 12 hours.  Again, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 23, Mulqueen and Dogru disclose the combination as described above.  Dogru teaches in at least column 2, lines 22-34 that heat is transferred between different operations.  Therefore, it would have been obvious to provide insulation to encapsulate the Mulqueen conduit to prevent heat loss and reduce costs. 

	With respect to claim 27, Mulqueen and Dogru disclose the combination as described above.  The Mulqueen system may be operated continuously.

Claims 9, 12, 17, 18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueen (US 20110278150) in view of Dogru (US 8252072) as applied to claim 1, and further in view of Albert (DE 202014000237).
	Mulqueen and Dogru disclose the combination as described above, however do not expressly teach that the transport unit comprises two or more transport planes.
	Albert discloses a system for treating biomass comprising a conduit having a biomass transport unit.  The biomass transport unit includes two or more transport planes (Figure 1:6) that each have a conveyor belt configured to move biomass.  The transport unit is configured to adapt to the compaction degree of the biomass, and biomass may be sandwiched between the two or more planes.  The multiple planes are divided into sections that are angularly displaced relative to the transport plane using hinge means (Figure 1:9). Support elements are used to hold the conduit in place, as well as to secure individual elements within the conduit.
	Before the effective filing date of the claimed invention, it would have been obvious to equip the Mulqueen conduit with known prior art transport units, including those that comprise multiple planar sections that are angularly displaced.  Albert teaches that dividing a conveyor unit into different conveyor planes allows one to adjust the operation in response to the nature of the biomass.  Albert shows how each individual conveyor plane may be angularly displaced relative to the others in order to improve transport.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.  

Response to Arguments
In response to Applicant’s amendments filed 14 October 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Mulqueen with Dogru.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799